In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 04-2170
BRENT DARNELL,
                                            Plaintiff-Appellant,
                               v.

THERMAFIBER, INCORPORATED,
                                            Defendant-Appellee.
                         ____________
       Appeal from the United States District Court for the
       Northern District of Indiana, South Bend Division.
       No. 02 C 663—Robert L. Miller, Jr., Chief Judge.
                         ____________
    ARGUED DECEMBER 9, 2004—DECIDED JULY 29, 2005
                   ____________




  Before FLAUM, Chief Judge, and BAUER and WILLIAMS,
Circuit Judges.
  BAUER, Circuit Judge. Plaintiff-Appellant Brent Darnell
sued defendant-appellee Thermafiber, Inc., alleging dis-
crimination in violation of Title I of the Americans with
Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq. The
district court granted Thermafiber’s motion for summary
judgment. We affirm.
2                                               No. 04-2170

                     I. Background
   Thermafiber manufactures mineral wool insulation at its
plant in Wabash, Indiana. This process involves melting
rock and blast furnace slag in a furnace at temperatures of
over 2,600 degrees Fahrenheit. Upon leaving the furnace,
the molten material drops onto fast-rotating wheels where
it is cooled and spun to create rock fibers. These fibers are
then glued, formed into boards, and cured in ovens at
temperatures of 600 degrees Fahrenheit. Once the boards
are cooled, they pass through a series of saws and high-
speed blades. Operators then retrieve the insulation pieces
from the conveyor and lift them onto another conveyor for
shrink wrapping.
  In late October 2000, Thermafiber hired Darnell through
a temporary employment agency. Darnell is a Type I dia-
betic who is insulin-dependent. Before starting the job,
Darnell was required to pass a pre-employment physical.
Thermafiber contracts with a Wabash medical practice,
Family Physicians Associated, to perform these exams. On
October 31, 2000, nurse practitioner Lynn Wicker conducted
the physical and reported to Thermafiber that Darnell was
capable of performing the requirements of the job. Darnell
began work shortly thereafter.
  In early May 2001, Darnell left Thermafiber to work
outside the state. Up until that time, he did not have any
debilitating episodes at Thermafiber related to his diabetes.
He returned to Indiana several months later and applied for
a full-time position with Thermafiber in August 2001. He
was offered a position contingent upon his passing another
pre-employment physical. On August 9, 2001, Darnell
returned to Family Physicians Associated, where Dr. James
McCann conducted the physical. His exam consisted of a
urine glucose test and interview. Dr. McCann, whose prac-
tice includes 180 diabetes patients, determined from the
results of the test and interview that Darnell’s diabetes was
No. 04-2170                                                   3

not under control; as a result, he felt there was no need to
conduct further tests or review Darnell’s medical chart. Dr.
McCann reported to Thermafiber that Darnell was not
capable of performing the physical requirements of the job
because of his “uncontrolled diabetes mellitus.” Darnell
soon thereafter learned from Thermafiber that it was
rescinding its offer of employment because he had not
passed the physical.
  Darnell filed a charge with the Equal Employment
Opportunity Commission, claiming he had suffered discri-
mination in violation of the ADA. The EEOC issued a right
to sue letter, and Darnell filed suit in the district court. Af-
ter discovery, Thermafiber moved for summary judgment,
contending that Darnell’s uncontrolled diabetes would pose
a significant safety risk at the plant. The district court
granted the motion.


                       II. Discussion
  Darnell argues that summary judgment was inappropri-
ate because Thermafiber did not demonstrate that his “un-
controlled” diabetes made him a direct threat to safety at
the plant. He also claims that it was unreasonable for
Thermafiber to rely upon Dr. McCann’s opinion because Dr.
McCann failed to perform an adequate, individualized
assessment of his ability to perform the job.
  We review the district court’s grant of summary judgment
de novo. Roger v. Yellow Freight Systems, Inc., 21 F.3d 146,
148 (7th Cir. 1994). Summary judgment is appropriate
“when there is no genuine issue as to any material fact
and the moving party is entitled to judgment as a matter of
law.” Cameron v. Frances Slocum Bank & Trust Co., 824
F.2d 570, 573 (7th Cir. 1987) (citing FED. R. CIV. P. 56(c)).
In assessing the matter, we construe all facts and infer-
ences in the light most favorable to Darnell, the non-moving
4                                                No. 04-2170

party. Webb v. Clyde L. Choate Mental Health & Dev. Ctr.,
230 F.3d 991, 997 (7th Cir. 2000).
  The ADA prohibits an employer from discriminating
against a qualified individual with a disability. See 42
U.S.C. § 12112(a); Bekker v. Humana Health Plan, Inc., 229
F.3d 662, 669 (7th Cir. 2000). A “qualified individual with
a disability” is a person “who, with or without reasonable
accommodation, can perform the essential functions of the
employment position that such individual holds or desires.”
42 U.S.C. § 12111(8). An individual is not qualified if he
presents a “direct threat” to his own health and safety or
that of others. See Bekker, 229 F.3d at 670. The determina-
tion that he poses a direct threat must be premised upon “a
reasonable medical judgment that relies on the most cur-
rent medical knowledge and/or the best available objective
evidence, and upon an expressly individualized assessment
of the individual’s present ability to safely perform the
essential functions of the job.” Chevron U.S.A. Inc. v.
Echazabal, 536 U.S. 73, 86 (2002) (citing 29 C.F.R.
§ 1630.2(r) (internal quotations omitted)). The assessment
should take into account: (1) the duration of the risk, (2) the
nature and severity of the potential harm, (3) the likelihood
that the potential harm will occur, and (4) the imminence
of the potential harm. 29 C.F.R. § 1630.2(r); see also
Chevron, 536 U.S. at 86; Emerson v. N. States Power Co.,
256 F.3d 506, 514 (7th Cir. 2001).


A. Thermafiber Reasonably Relied on Dr. McCann’s
   Opinion
  Darnell contends that Dr. McCann failed to perform an
individualized assessment of his diabetic condition and
abilities that was supported by objective, medical evidence.
Rather, he claims the assessment was based on stereotypes
and insufficient data—the results of a single urine glucose
test—which should have been supplemented by more
No. 04-2170                                                 5

reliable blood tests. Therefore, Darnell argues, it was
unreasonable of Thermafiber to rely upon Dr. McCann’s
opinion when it rescinded the offer of employment.
  We disagree with Darnell’s position. First, his claim that
the information he revealed during the interview does not
constitute reliable, medical evidence is inaccurate. This
court has recognized that testimonial evidence can provide
sufficient support for a direct threat finding under the ADA.
See Bekker, 229 F.3d at 668 (finding that employee and
patient reports that a physician smelled of alcohol con-
stituted sufficient evidence that she posed a direct threat to
patients); see also Turco v. Hoechst Celanese Corp., 101 F.3d
1090, 1093-94 (5th Cir. 1996) (finding that defendant’s
testimony confirmed that his diabetes made him a safety
risk). During the interview, Dr. McCann asked Darnell
about his physical complaints, his health as it related to his
diabetes, and whether he experienced episodes of low blood
sugar. McCann Dep. at 11. Darnell related a history of poor
compliance and failure to seek medical attention; he
admitted “his blood sugar levels were too high, he hadn’t
checked in with a doctor in a number of months . . . [and]
last anyone seen it was not good.” Id. at 32. These admis-
sions were corroborated by the results from his urine
glucose test. When Dr. McCann suggested that he better
control his diabetes, Darnell angrily responded that his
sugar levels were “good enough.” Id. at 33. Dr. McCann was
“shocked” by Darnell’s disinterest in regulating his condi-
tion. Id. at 49. Under these circumstances, additional
testing was unnecessary because the results could not have
refuted the fact that Darnell was unmotivated to control his
diabetes.
  Darnell argues that, at a minimum, Dr. McCann should
have consulted his medical chart before drawing his con-
clusion. Generally speaking, familiarity with a patient’s
medical history is highly important, but here the informa-
tion could not have controverted Darnell’s admitted non-
6                                                No. 04-2170

compliance. Moreover, had Dr. McCann checked Darnell’s
medical charts, the information would have more or less
borne out that, historically, his glucose levels were unpre-
dictable as a result of his failure to regulate his condition.
  Both parties’ experts also agreed that Dr. McCann’s
opinion that Darnell’s diabetes was uncontrolled was
reasonable and supported by the evidence. Thermafiber’s
expert, Dr. John Cavanaugh, a board-certified endocrinolo-
gist and diabetes specialist, testified that the information
Dr. McCann considered supported the reasonable medical
conclusion that Darnell had failed to control his disease.
Cavanaugh Dep. at 80. In his view, if an insulin-dependent
diabetic tells a physician he is not complying with proper
diabetes treatment, the physician does not “need to have
that written somewhere”—in other words, does not need to
have test results confirming high blood sugar or glucose
fluctuations—to determine the patient is “noncompliant.”
Id. at 82. When Darnell’s expert and treating physician, Dr.
John Levine, was asked at his deposition whether Darnell’s
diabetes was uncontrolled, he conceded: “That would be a
fair statement.” Levine Dep. at 50. That Dr. Levine appears
to have used the term in that context as being synonymous
with “poorly compliant” changes nothing. With both experts
in accord on this issue, we believe that Dr. McCann’s
assessment was a reasonable medical judgment supported
by the evidence. Therefore, Thermafiber reasonably relied
upon that assessment.


B. Darnell’s Uncontrolled Diabetes Made Him a
   Direct Threat to Workplace Safety
  Darnell next argues there was no evidence that his non-
compliance was likely to cause substantial injury, apart
from generalizations about diabetics and Thermafiber’s
work environment. We disagree. It is uncontested that blood
sugar levels can fluctuate dramatically when diabetes goes
No. 04-2170                                                 7

unregulated. As Dr. Levine himself testified, this can cause
unconsciousness, confusion, and impaired judgment. Levine
Dep. at 23. Were Darnell to experience such symptoms at
Thermafiber, the injury to himself or others could be great.
Thermafiber employees are required to climb tall ladders,
operate dangerous machinery—including saws, balers,
conveyors, exhaust fans, ovens, and recycling machin-
ery—and help lift 80-pound pieces of fiber board. The
dangers posed by this environment figured prominently in
Dr. McCann’s assessment. He testified that “[t]here’s a lot
of very hot equipment around there. There are hydraulic
lifts and somebody has to be acutely aware of their body
100% of the time to work in a factory like Thermafiber, and
I would definitely be concerned about his level of control, he
would not be alert as he should be.” McCann Dep. at 51. Dr.
Cavanaugh agreed that the heavy machinery inside the
plant increased the risk that a diabetes-related injury
would be serious. Cavanaugh Dep. at 37-38.
   Darnell asserts that ominous predictions about falls from
heights and injuries by heavy equipment cannot support an
employer’s assertion that a diabetic is a direct threat under
the ADA. He relies on EEOC v. Chrysler, 917 F. Supp. 1164,
1171-72 (E.D. Mich. 1996), rev’d, 172 F.3d 48 (6th Cir. 1998)
(reversed on grounds that record contained insufficient
evidence to support the holding that the employer regarded
the plaintiff as disabled), for this proposition. However, the
plaintiff in Chrysler sought out regular care, kept his
diabetes under good control, and was not insulin-dependent.
Darnell, by contrast, admitted that his sugar levels were too
high, that he does not adequately monitor his diabetes, and
is insulin-dependent. It is precisely his noncompliance, poor
judgment, and admittedly high glucose levels that make it
likely he would eventually experience a diabetic episode at
Thermafiber.
  Darnell, however, claims there is no proof that a harmful
episode is likely to happen. This court has recognized that
8                                                No. 04-2170

where the plaintiff’s medical condition is uncontrolled, of an
unlimited duration, and capable of causing serious harm,
injury may be considered likely to occur. Bekker, 229 F.3d
at 668; see also Borgialli v. Thunder Basin Coal Co., 235
F.3d 1284, 1294 (10th Cir. 2000) (attributing greater weight
to the “nature and severity” of the potential harm than to
whether it is “likely” and “imminent” where a lapse in
safety could cause serious bodily injury for multiple in-
dividuals); Hutton v. Elf Atochem N. Am., Inc., 273 F.3d
884, 894-95 (9th Cir. 2001) (holding that a direct threat can
exist where the nature and severity of the potential harm
is catastrophic, though the likelihood that it will occur is
small) (citing Turco, 101 F.3d at 1094). Those conditions, as
we have discussed, are present here.
  Furthermore, Dr. McCann and both parties’ medical
experts agreed that his continued noncompliance increased
the risk of injury on the job. Dr. McCann testified that
Darnell was “certainly at risk” of passing out and causing
severe harm to himself or others, McCann Dep. at 42, that
the risk was “significant,” id. at 51, and that he ascertained
“a very definite likelihood” that “harm could occur.” Id. at
42. Dr. Cavanaugh stated that it was “a reasonable medical
certainty that Darnell would pass out on the job . . . sooner
or later . . . .” Cavanaugh Dep. at 56. Dr. Levine testified
that Darnell’s noncompliance likely would increase his
blood sugar levels, and that increased blood sugar levels
might lead to mental confusion, impaired reasoning, and
impaired judgment. Levine Dep. at 20-24.
  The likelihood that Darnell’s uncontrolled diabetes would
cause injury was magnified by the terrific heat within the
plant, which can reach 110 degrees. Dr. McCann testified
that if Darnell’s blood sugar level rose too high, he could
become dehydrated, “especially in very hot environments,
and that can certainly cause passing out at times.” McCann
Dep. at 19. He warned: “You get a diabetic, a poorly con-
trolled diabetic with markedly elevated temperatures,
No. 04-2170                                                   9

you’re looking . . . at a disaster.” Id. at 31. Darnell’s expert
confirmed that an insulin-dependent diabetic is more likely
to become dehydrated in high temperatures, and that this
can increase the likelihood that he will experience an
episode caused by high or low blood sugar. Levine Dep. at
24.
  Darnell argues that the fact that he worked at the plant
for 10 months without experiencing an episode makes it
doubtful that an injury is likely to occur. However, a
defendant with a health condition who has experienced no
on-the-job episodes can still pose a direct threat to work-
place safety. Bekker, 229 F.3d at 668; see also Branham v.
Snow, 392 F.3d 896, 908 (7th Cir. 2004) (reversing district
court’s direct threat finding where plaintiff had “exceptional
control over his blood glucose levels” and “full awareness of
all his reactions”). Darnell’s work history did not move Dr.
McCann to amend his conclusion that he would be “a
danger to himself and others.” McCann Dep. at 39.
Dr. Cavanaugh agreed and noted that Darnell’s history at
Thermafiber is not surprising given that “it’s a matter of
probability and . . . he was [not] there that long.”
Cavanaugh Dep. at 70. Darnell’s expert also rejected the
assumption that a diabetic who has never suffered from an
episode would not suffer such an event in the future. Levine
Dep. at 24. We conclude that Thermafiber produced suffi-
cient evidence for the district court to conclude as a matter
of law that Darnell’s uncontrolled diabetes made him a
direct threat to his own safety and that of his co-workers,
his relatively brief work history notwithstanding.
  As a final matter, Darnell argues that Thermafiber failed
to consider making reasonable accommodations for his
disability, such as allowing him to take additional food and
water breaks. This is inaccurate. Dr. McCann assumed that
Thermafiber would afford such opportunities in rendering
his assessment. McCann Dep. at 32. Moreover, it was
Darnell’s longstanding failure to exercise good judgment in
10                                           No. 04-2170

treating his diabetes and taking care of himself that was
the very reason Thermafiber deemed him unsafe.


                   III. Conclusion
  For the reasons stated above, we AFFIRM the district
court’s grant of summary judgment.


A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—7-29-05